Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00865-CR

                                      Timothy A. WALKER,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-0765-CR
                             Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: March 6, 2013

DISMISSED

           Pursuant to a plea bargain agreement, appellant Timothy A. Walker pled guilty to

evading arrest with a vehicle, enhanced.        The trial court imposed sentence and signed a

certificate stating that this “is a plea-bargain case, and the defendant has NO right of appeal.”

See TEX. R. APP. P. 25.2(a)(2). After appellant timely filed a notice of appeal, the clerk sent

copies of the certification and notice of appeal to this court. See TEX. R. APP. P. 25.2(e). The

clerk’s record, which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2)

certification, has been filed. See TEX. R. APP. P. 25.2(d).
                                                                                    04-12-00865-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial

court denied permission to appeal. See TEX. R. APP. P. 25.2(a)(2). After reviewing the clerk’s

record, the trial court’s certification therefore appears to accurately reflect that this is a plea

bargain case and appellant does not have a right to appeal. See Dears v. State, 154 S.W.3d 610

(Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine

whether trial court’s certification is accurate).    This court must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the

record.” TEX. R. APP. P. 25.2(d).

       On January 25, 2013, we gave appellant notice that the appeal would be dismissed unless

an amended trial court certification showing he has the right to appeal has been made part of the

appellate record by February 25, 2013. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication).             An amended

certification showing appellant has the right to appeal has not been filed. We therefore dismiss

this appeal. See TEX. R. APP. P. 25.2(d).


                                                     PER CURIAM

Do Not Publish




                                               -2-